--------------------------------------------------------------------------------

Exhibit 10.1


AMENDED AND RESTATED
MASTER AGREEMENT


by and between


SprintCom, Inc.
(“Sprint”)


and


Shenandoah Personal Communications, LLC
(“Shentel”)
dated as of


May 6, 2016
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE I DEFINITIONS
2
 
Section 1.1
Definitions
2
 
Section 1.2
Interpretation
7
       
ARTICLE II MONTHLY RETAINAGE REDUCTION
8
 
Section 2.1
Monthly Retainage Reduction
8
 
Section 2.2
Shentel Reimbursement
9
 
Section 2.3
Intentionally Omitted.
9
 
Section 2.4
Reporting and Audit Rights.
9
       
ARTICLE III CLOSING
10
 
Section 3.1
Time and Place
10
 
Section 3.2
Deliveries
10
 
Section 3.3
Procedure
10
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SPRINT
11
 
Section 4.1
Organization and Authority; Non-Contravention
11
 
Section 4.2
No Conflicts
11
 
Section 4.3
Qualification
11
 
Section 4.4
Litigation
11
 
Section 4.5
No Brokers
12
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF SHENTEL
12
 
Section 5.1
Organization and Authority; Non-Contravention
12
 
Section 5.2
No Conflicts
12
 
Section 5.3
FCC Matters
13
 
Section 5.4
Compliance with Laws
15
 
Section 5.5
Shentel Entities
15
 
Section 5.6
Litigation
15
 
Section 5.7
Agreements, Contracts and Commitments
15
 
Section 5.8
Brokers
16
       
ARTICLE VI COVENANTS AND AGREEMENTS
17
 
Section 6.1
Covenants and Agreements
17
 
Section 6.2
Other Commercial Arrangements
19
 
Section 6.3
Notice of Certain Events
24
 
Section 6.4
Confidentiality
24
 
Section 6.5
Further Assurances
25
 
Section 6.6
Updated Schedules
25
 
Section 6.7
Due Diligence; Access to Employees
25
 
Section 6.8
Intentionally Omitted.
25
 
Section 6.9
Amendment of Certain Agreements
25
 
Section 6.10
Lease Terminations
25
 
Section 6.11
Intentionally Omitted.
25
 
Section 6.12
Intentionally Omitted.
25

 

--------------------------------------------------------------------------------

ARTICLE VII CONDITIONS TO CLOSING
26
 
Section 7.1
Conditions to the Obligations of Shentel
26
 
Section 7.2
Conditions to the Obligations of Sprint
26
       
ARTICLE VIII TERMINATION
27
 
Section 8.1
Termination
27
 
Section 8.2
Effect of Termination
28
       
ARTICLE IX SURVIVAL AND INDEMNIFICATION
28
 
Section 9.1
Survival
28
 
Section 9.2
Indemnification by Shentel
29
 
Section 9.3
Indemnification by Sprint
29
 
Section 9.4
Remedies
29
       
ARTICLE X MISCELLANEOUS
30
 
Section 10.1
Assignment
30
 
Section 10.2
Notices
30
 
Section 10.3
Applicable Law
31
 
Section 10.4
Entire Agreement; Amendment and Waivers
31
 
Section 10.5
Counterparts
31
 
Section 10.6
Invalidity
32
 
Section 10.7
Headings
32
 
Section 10.8
Expenses
32
 
Section 10.9
Publicity
32
 
Section 10.10
No Third Party Beneficiaries
32
 
Section 10.11
Waiver of Jury Trial
32



Exhibits
     
Exhibit A
Spectrum Assignment Documentation
Exhibit B
Assignment and Assumption Agreement
Exhibit C
Termination of Amended and Restated Resale Agreement
Exhibit D
Termination of Intercarrier Roamer Service Agreement
Exhibit E
Form of Post-Closing Assignment and Assumption Agreement
Exhibit F
Network Services Agreement

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED
MASTER AGREEMENT


THIS AMENDED AND RESTATED MASTER AGREEMENT by and between SprintCom, Inc., a
Kansas corporation (“Sprint”), and Shenandoah Personal Communications, LLC, a
Virginia limited liability company (“Shentel”), is made as of May 6, 2016, and
amends and restates in its entirety that certain Master Agreement, dated as of
August 10, 2015, between the Parties (the “Original Agreement” and as amended
and restated hereby, the “Agreement”).  Sprint and Shentel are individually
referred to in this Agreement as a “Party” and collectively as the “Parties.” 
Capitalized terms used herein without definition have the meanings ascribed to
such terms in Article I.
 
RECITALS
 
WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of August 10, 2015, by and among Shenandoah
Telecommunications Company, a Virginia corporation (“Parent”), Gridiron Merger
Sub, Inc., a Delaware corporation and wholly-owned, direct subsidiary of Parent
(“Merger Sub”), and NTELOS Holdings Corp., a Delaware corporation (“nTelos”),
Merger Sub will merge with and into nTelos, with nTelos surviving the merger as
a wholly-owned, direct subsidiary of Parent (the “Merger”);


WHEREAS, as a result of the Merger, Parent, through its wholly-owned
subsidiaries, will hold (i) certain licenses for wireless communications
services in the service territory served by nTelos prior to the effective time
of the Merger (the “Effective Time”), as such territory is more particularly
described in Exhibit A of the Shentel Affiliate Addendum XVIII (the “Former
nTelos Service Area”), and (ii) assets, business and Subscribers in the Former
nTelos Service Area (collectively, the “nTelos Business”);
 
WHEREAS, the existing business relationship between Shentel and Sprint is
governed by, among other agreements, the Management Agreement and the Services
Agreement (collectively, as amended, the “Shentel Affiliate Agreements”);
 
WHEREAS, Shentel and Sprint desire to (i) make certain adjustments in their
relationship and obligations to each other with respect to Shentel’s wireless
communications business, and (ii) engage in the other transactions as
contemplated herein; and
 
WHEREAS, Shentel and Sprint now wish to amend and restate the Original Agreement
to implement the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, conditions and agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
1

--------------------------------------------------------------------------------

ARTICLE I


DEFINITIONS
 
Section 1.1         Definitions.  For purposes of this Agreement, the following
terms shall have the following meanings:
 
“Active Sprint Subscriber” means a Converted nTelos Subscriber that, as of the
Determination Date, (i) for a post-paid Subscriber, is not more than 90 days
overdue on payment to Sprint and (ii) for a pre-paid Subscriber, has available
units or an additional purchase of units has occurred within a sixty (60) day
period ending with the Determination Date.
 
“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with that Person.  For purposes of this
definition, “control” (including the terms “controlling” and “controlled”) means
the power to direct or cause the direction of the management and policies of a
Person, directly or indirectly, whether through the ownership of equity
interests, by contract or otherwise.  For all purposes of this Agreement,
following the Merger nTelos shall be deemed to be an Affiliate of Shentel.
 
“Amended and Restated Resale Agreement” shall mean the Amended and Restated
Resale Agreement, dated as of May 1, 2014, by and among West Virginia PCS
Alliance, L.C., Virginia PCS Alliance, L.C., NTELOS Inc., Sprint Spectrum L.P.,
and certain Affiliates of Sprint.
 
“Business Day” shall mean any day, other than Saturday or Sunday, on which
commercial banks and foreign exchange markets are open for business in the State
of New York.
 
“Communications Act” shall mean the Communications Act of 1934, as amended from
time to time.
 
“Consent” shall mean all Governmental Authorizations and consents,
registrations, approvals, permits, authorizations or waivers of other third
parties.
 
“Converted nTelos Subscribers” shall mean the sum of (i) X plus (ii) Y, where:
 
X = those Subscribers who are Former nTelos Customers that satisfy the following
criteria as of the Determination Date: (i) the Subscriber’s MDN has been
provisioned onto Sprint’s billing and provisioning platforms; (ii) Sprint has
the capability to invoice all the Subscriber’s usage after provisioning; (iii)
Sprint has the capability to manage billing, customer care, and all other
aspects of the customer relationship with the Subscribers, in accordance with
the Shentel Affiliate Agreements; and (iv) the Subscriber’s MDN, CPNI, and
account information is no longer active or available on any nTelos or Shentel
platform or back office system, but is in Sprint’s possession, custody, and
control consistent with the Shentel Affiliate Agreements; and
 
2

--------------------------------------------------------------------------------

Y = each other Subscriber on the Sprint billing platform as of the Determination
Date who is Homed to the Former nTelos Service Area and who became a Subscriber
at any time after the Closing Date (excluding, for the avoidance of doubt, (i)
any Sprint/nTelos Subscribers as of the Closing Date and (ii) any Persons who
were Former nTelos Customers as of the Closing Date who do not satisfy the
definition in clause (X) as of the Determination Date).
 
“CPNI” shall mean customer proprietary network information.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“FCC” shall mean the Federal Communications Commission.
 
“FCC Consents” shall mean the Consents issued or granted by the FCC required to
effect the transactions and specified in Section 6.1(b) of this Agreement.
 
“FCC Licenses” shall mean all licenses and authorizations issued by the FCC with
respect to the spectrum that Sprint and its Affiliates may use to provide
wireless communication services held by nTelos prior to the Closing related to
the Former nTelos Service Area as set forth on Schedule I.
 
“FCC Rules” shall mean the rules and regulations established by the FCC pursuant
to the Communications Act, as amended from time to time, together with all
orders and public notices of the FCC.
 
“Final Order” shall mean an action or decision that has been granted by the FCC
as to which (i) no request for a stay or similar request is pending, no stay is
in effect, the action or decision has not been vacated, reversed, set aside,
annulled or suspended and any deadline for filing such request that may be
designated by statute or regulation has passed, (ii) no petition for rehearing
or reconsideration or application for review is pending and the time for the
filing of any such petition or application has passed, (iii) the FCC does not
have the action or decision under reconsideration on its own motion and the time
within which it may effect such reconsideration has passed, and (iv) no appeal
is pending, including other administrative or judicial review, or in effect and
any deadline for filing any such appeal that may be designated by statute or
rule has passed.
 
“Former nTelos Customers” shall mean, collectively, all of the Customers who are
Homed to the Former nTelos Service Area.
 
“Governmental Authorizations” shall mean any license, permit, certificate of
authority, waiver, variance, order, operating rights, approval, certificate of
public convenience and necessity, registration or other authorization, consent
or clearance to construct or operate a facility, including any emissions,
discharges or releases therefrom, or to transact an activity or business, to
construct a tower, or to use an asset or process, in each case issued or granted
by a Governmental Entity.
 
“Governmental Entity” shall mean any domestic or foreign governmental or
regulatory authority, court, agency, department, division, commission, body or
other legislative, executive or judicial governmental entity, including any
subdivision thereof and any entity specifically designated by Law to administer,
manage or oversee any governmental or regulatory program established under
federal or state Law.
 
3

--------------------------------------------------------------------------------

“Homed” shall mean, with respect to a Subscriber, the geographic area covered by
such Subscriber’s NPA-NXX.
 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time.
 
“Intercarrier Roamer Service Agreement” shall mean the Intercarrier Roamer
Service Agreement, dated as of May 1, 2014, by and between Sprint Spectrum L.P.,
certain Affiliates of Sprint, and NTELOS Inc.
 
“Interference Consent” shall mean any agreement or arrangement between a Party
and any Person, including any present or proposed PCS, cellular, or microwave
system operator or any PCS, cellular, or microwave licensee, conditional
licensee or applicant with respect to co-channel and/or adjacent channel
interference, the coordination of adjacent market channel use or other matters
concerned with the operation of adjacent markets, allowing interference,
restricting station operations, licensing or location, or limiting transmission
time.
 
“Intra-Company Lease” shall mean the intra-company spectrum lease between
nTelos, Inc. and its subsidiary, West Virginia PCS Alliance, L.C.
 
“Knowledge” shall mean the actual knowledge, after reasonable inquiry, of any of
Shentel’s executive officers.
 
“Law” shall mean all federal, state, local or non-U.S. laws, statutes,
ordinances, codes, rules, regulations and decrees of Governmental Entities.
 
“Lien” shall mean pledges, liens, charges, mortgages, deeds of trust,
restrictions, covenants, title retention agreements, options, leases, licenses,
easements, encroachments, encumbrances and security interests of any kind or
nature whatsoever.
 
“Management Agreement” shall mean the Sprint PCS Management Agreement, dated as
of November 5, 1999, by and among Sprint Spectrum L.P., WirelessCo, L.P., Sprint
Communications Company L.P., APC PCS, LLC, PhillieCo, L.P. and Shenandoah
Personal Communications, LLC, as amended and supplemented from time to time.
“MDN” shall mean mobile device number.
 
“Migration Date” shall mean, for any Customer, the date on which the migration
of the Customer and the underlying Customer Agreement(s) from the nTelos billing
platform to the Sprint billing platform is complete.
 
“Migration Period” shall mean, for any Customer, the period of time beginning at
the Effective Time or the Post-Closing Assignment Effective Time, as applicable,
and ending on the Migration Date.
 
4

--------------------------------------------------------------------------------

“Net Service Fee” has the meaning ascribed to such term in the Services
Agreement.
 
“nTelos Footprint” shall mean the territory covered by the following Basic
Trading Areas (BTAs) identified by the FCC authorizations:  BTA #12 (Altoona,
PA); BTA #23 (Athens, OH); BTA #35 (Beckley, WV); BTA #48 (Bluefield, WV); BTA
#73 (Charleston, WV); BTA #75 (Charlottesville, VA); BTA #80 (Chillicothe, OH);
BTA #82 (Clarksburg-Elkins, WV); BTA #100 (Cumberland, MD); BTA #104 (Danville,
VA); BTA #137 (Fairmont, WV); BTA #179 (Hagerstown, MD-Chambersburg,
PA-Martinsburg, WV); BTA #183 (Harrisonburg, VA); BTA #197 (Huntington,
WV-Ashland, KY); BTA #259 (Logan, WV); BTA #266 (Lynchburg, VA); BTA #284
(Martinsville, VA); BTA #306 (Morgantown, WV); BTA #342 (Parkersburg,
WV-Marietta, OH); BTA #359 (Portsmouth, OH); BTA #374 (Richmond-Petersburg, VA –
only including Brunswick and Mecklenburg County, VA); BTA #376 (Roanoke, VA);
BTA # 430 (Staunton-Waynesboro, VA); BTA #471 (Wheeling, WV); BTA #474
(Williamson, WV – Pikeville, KY); BTA # 479 (Winchester, VA); and BTA #487
(Zanesville-Cambridge, OH).
 
“nTelos-Sprint Spectrum Leases” shall mean, collectively: (i) the Long-Term De
Facto Spectrum Leasing Agreement, dated as of May 21, 2014, by and among Nextel
Communications of the Mid-Atlantic, Inc., Nextel WIP License Corp., Nextel WIP
Expansion Two Corp., Nextel License Holdings 1, Inc., and NTELOS Inc.; (ii) the
Long-Term De Facto Spectrum Leasing Agreement, dated as of May 21, 2014, by and
among APC PCS, LLC, WirelessCo, L.P., SprintCom, Inc., Nextel Communications of
the Mid-Atlantic, Inc., Nextel License Holdings 4, Inc., Nextel License Holdings
1, Inc., and NTELOS Inc.; and (iii) the Long-Term De Facto Spectrum Leasing
Agreement, dated as of May 21, 2014, by and among NSAC, LLC, Clearwire Spectrum
Holdings, LLC, Clearwire Spectrum Holdings III, LLC, Alda Wireless Holdings,
LLC, and NTELOS Inc.
 
“Non-Converted nTelos Subscribers” shall mean any Former nTelos Customers who
have not become Converted nTelos Subscribers.
 
“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, company, limited liability
company, trust, joint venture, estate, association, organization or other entity
or Governmental Entity or “group” (as defined in the Exchange Act).
 
“Proceeding” shall mean any investigation, action, arbitration, proceeding,
litigation or suit (whether civil, criminal or administrative) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity or arbitrator.
 
“Required Consent Contract” shall mean any Enterprise Customer Agreement that
requires the consent of the applicable Customer to be assigned to Sprint.
 
“Services Agreement” shall mean the Sprint PCS Services Agreement, dated as of
November 5, 1999, by and between Sprint Spectrum L.P. and Shenandoah Personal
Communications, LLC, as amended and supplemented from time to time.
 
“Subscriber” shall mean a customer with a unique NPA-NXX, provided that if a
customer has more than one NPA-NXX, there shall be deemed to be a Subscriber for
each unique NPA-NXX.
 
5

--------------------------------------------------------------------------------

“Transfer” shall mean to sell, transfer, deliver, convey, assign or otherwise
dispose of the applicable asset.
 
“Transactions” shall mean the transactions contemplated by this Agreement
(excluding the Merger) and by each of the other Transaction Documents.
 
“Transaction Documents” shall mean, collectively, this Agreement and each of the
documents referred to in Section 3.2.
 
In addition to the foregoing, the following terms shall have the meanings
ascribed to them in the Sections or Articles identified below:


Term
Section/Article
   
Adverse Regulatory Condition
6.1(b)
Agreement
Preamble
Assignment and Assumption Agreement
6.2(c)(i)
Assignment Documentation
6.2(c)(i)
Cap
2.1
Closing
3.1
Closing Assumed Liabilities
6.2(c)(ii)
Closing Date
3.1
Closing Excluded Liabilities
6.2(c)(iii)
Customer Agreements
6.2(c)(i)
Customer Assumed Liabilities
6.2(c)(ii)
Customer Transition Services Agreement
6.2(e)
Customers
6.2(c)(i)
Determination Date
2.2
Effective Time
Recitals
Enterprise Customer
6.2(c)(i)
Enterprise Customer Agreements
6.2(c)(i)
Excluded Contract
6.2(c)(v)
Excluded Liabilities
6.2(i)(ii)
FAA
5.3(c)
FCC Applications
6.1(b)
Former nTelos Service Area
Recitals
Individual Customer
6.2(c)(i)
Losses
9.2
Merger
Recitals
Merger Agreement
Recitals
Merger Sub
Recitals
Monthly Retainage Reduction
2.1
nTelos
Recitals
nTelos Business
Recitals
Original Agreement
Preamble
Parent
Recitals
Parties
Preamble

 
6

--------------------------------------------------------------------------------

Party
Preamble
Post-Closing Assigned Contract
6.2(i)(i)
Post-Closing Assignment and Assumption Agreement
6.2(i)(i)
Post-Closing Assignment Effective Time
6.2(i)(i)
Post-Closing Excluded Liabilities
6.2(i)(ii)
PUC Applications
6.1(b)
PUCs
4.2
Reduction Credit
2.1
Regulatory Condition
6.1(b)
Rejected Contract
6.2(c)(v)
Restrictive Contract
6.2(c)(v)
Retail Stores Transfer Agreement
6.2(f)
Retained Consent Contract
6.2(c)(iv)
Shentel
Preamble
Shentel Affiliate Addendum XVIII
6.2(a)(i)
Shentel Affiliate Addendum XIX
6.2(a)(ii)
Shentel Affiliate Agreements
Recitals
Shentel Disclosure Schedule
V
Shentel Entities
5.3(a)
Shentel Entity
5.3(a)
Shentel Indemnified Persons
9.3
Shentel Report
2.3(a)
Spectrum Assignment Documentation
6.2(b)(i)
Spectrum Assumed Liabilities
6.2(b)(ii)
Sprint
Preamble
Sprint Assumed Closing Contracts
6.2(c)(v)
Sprint Indemnified Persons
9.2
Sprint Monthly Retainage Amounts
2.1
Sprint/nTelos Subscribers
6.2(c)(ix)
Sprint Report
2.3(b)
Termination of Amended and Restated Resale Agreement
6.2(d)
Termination of Intercarrier Roamer Service Agreement
6.2(g)
Updated Schedules
6.6



Section 1.2          Interpretation.  Interpretation of this Agreement shall be
governed by the following rules of construction:  (i) words of the singular
shall be held to include the plural and vice versa, and words of one gender
shall be held to include the other gender as the context requires; (ii)
references to the terms Article, Section and paragraph are references to the
Articles, Sections and paragraphs to this Agreement unless otherwise specified;
(iii) references to Schedules refer to the Schedules agreed upon by the Parties
in connection with the execution of this Agreement, and the terms “hereof,”
“herein,” “hereby,” “hereto” and derivative or similar words refer to this
entire Agreement, including, as applicable, the Shentel Disclosure Schedule and
the Schedules and exhibits delivered in connection herewith; (iv) references to
“$” shall mean U.S. dollars; (v) the word “including” and words of similar
import when used in this Agreement shall mean “including without limitation,”
unless otherwise specified; (vi) the word “or” shall not be exclusive; (vii)
references to “written” or “in writing” include in electronic form; (viii)
provisions shall apply, when appropriate, to successive events and transactions;
(ix) the headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement;
(x) Sprint and Shentel have each participated in the negotiation and drafting of
this Agreement and if an ambiguity or question of interpretation should arise,
this Agreement shall be construed as if drafted jointly by the parties thereto
and no presumption or burden of proof shall arise favoring or burdening either
Party by virtue of the authorship of any of the provisions in this Agreement;
(xi) a reference to any Person includes such Person’s successors and permitted
assigns; (xii) any reference to “days” means calendar days unless Business Days
are expressly specified; and (xiii) when calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded, and, if the last day of such period is not a
Business Day, the period shall end on the next succeeding Business Day.
 
7

--------------------------------------------------------------------------------

ARTICLE II


MONTHLY RETAINAGE REDUCTION
 
Section 2.1         Monthly Retainage Reduction. From and after the Closing, the
monthly amounts that Sprint and its Affiliates would otherwise be entitled to be
paid as a Prepaid Management Fee and/or a Fee Based on Billed Revenue (as those
terms are defined in the Management Agreement) (collectively, the “Sprint
Monthly Retainage Amounts”), shall be reduced (each such monthly reduction, a
“Monthly Retainage Reduction”) by $4,200,000 (subject to adjustment pursuant to
this Section 2.1, the “Cap”).  If a Sprint Monthly Retainage Amount is less than
$4,200,000 (such shortfall, the “Reduction Credit”), then:
 
(a)        the applicable Monthly Retainage Reduction shall equal such Sprint
Monthly Retainage Amount; and
 
(b)       the Reduction Credit shall, at Shentel’s option, be
 
(i)           carried forward such that the Cap for the next succeeding month
shall be increased by an amount equal to such Reduction Credit (it being
understood that unused Reduction Credits shall accumulate and be carried forward
with corresponding increases to the Cap until all such Reduction Credits have
been realized through Monthly Retainage Reductions (or been offset pursuant to
clause (ii) below), at which time the Cap shall be reduced to $4,200,000,
subject to further adjustment pursuant hereto), and/or
 
(ii)          deducted from any amount required to be paid by Shentel to Sprint
pursuant to Section 2.2.
 
The Monthly Retainage Reductions shall be payable on a monthly basis to
“Manager” under Section 10.12 of the Management Agreement, until such time as
the aggregate Monthly Retainage Reductions retained by “Manager” pursuant hereto
equal $251,800,000.  For the avoidance of doubt, the Cap shall never be lower
than $4,200,000.  Schedule 2.1 sets forth examples of the calculations and
adjustments contemplated by this Section 2.1.
 
8

--------------------------------------------------------------------------------

The Parties acknowledge that, for the six (6) month period following the Closing
Date, the Sprint Monthly Retainage Amounts will not include any Prepaid
Management Fee amounts and/or a Fee Based on Billed Revenue attributable to any
Non-Converted nTelos Subscribers as of the applicable date such Sprint Monthly
Retainage Amount is calculated (rather than the Determination Date).
 
Section 2.2         Shentel Reimbursement.  If, on the date that Shentel
decommissions the nTelos billing platform (as certified to Sprint in writing by
an officer of Shentel) (or if such date is not a Business Day, on the first
Business Day after such date) (the “Determination Date”), the number of Active
Sprint Subscribers, as determined in accordance with Section 2.4, is less than
seventy-five percent (75%) of the number of Former nTelos Customers as of the
Closing Date, then Shentel shall pay to Sprint Five Hundred Thousand Dollars
($500,000) per month for twenty-four (24) months (the “Post-Closing
Reimbursement Period”).  If a payment is required pursuant to this Section 2.2,
the first payment shall be due within ten (10) days after the Parties shall have
agreed on the number of Active Sprint Subscribers pursuant to Section 2.4 and
each subsequent payment shall be due and payable on the first Business Day of
each calendar month during the Post-Closing Reimbursement Period, subject to
Section 2.1(b).  The Parties shall use their commercially reasonable efforts to
migrate the Customers to the Sprint billing platform, and Shentel shall use
commercially reasonable efforts to decommission the nTelos billing platform, as
soon as reasonably practicable after the Closing.  Shentel shall cease adding
new nTelos-branded Subscribers as soon as practicable following the Closing.
 
Section 2.3         Intentionally Omitted.
 
Section 2.4         Reporting and Audit Rights.
 
(a)        Shentel shall, within thirty (30) days following the Closing Date,
deliver to Sprint a report setting forth the number and prepaid/postpaid status
of Former nTelos Customers as of the Closing Date (the “Shentel Report”).  The
Shentel Report shall include supporting documentation used by Shentel in the
preparation of the Shentel Report.  Sprint shall have the right, subject to
applicable Law, during the fifteen (15) days following its receipt of the
Shentel Report and at its sole cost and expense, to audit, or to cause its
employees or representatives to audit, Shentel’s books, records and other
documents (including computer files) as necessary to verify the number and
prepaid/postpaid status of Former nTelos Customers as of the Closing Date. 
Shentel shall reasonably cooperate with Sprint in conducting such audit.  In the
event that Sprint disputes the Shentel Report, the Parties shall negotiate in
good faith to resolve any such dispute as promptly as reasonably practical.
 
(b)       Sprint shall, within ten (10) days following the Determination Date,
deliver to Shentel a report setting forth the number and prepaid/postpaid status
of Active Sprint Subscribers as of the Determination Date (the “Sprint
Report”).  The Sprint Report shall include supporting documentation used by
Sprint in the preparation of the Sprint Report.  Shentel shall have the right,
subject to applicable Law, during the fifteen (15) days following its receipt of
the Sprint Report and at its sole cost and expense, to audit, or to cause its
employees or representatives to audit, Sprint’s books, records and other
documents (including computer files) as necessary to verify the number and
prepaid/postpaid status of Active Sprint Subscribers as of the Determination
Date.  Sprint shall reasonably cooperate with Shentel in conducting such audit. 
In the event that Shentel disputes a Sprint Report, the Parties shall negotiate
in good faith to resolve any such dispute as promptly as reasonably practical.
 
9

--------------------------------------------------------------------------------

ARTICLE III


CLOSING
 
Section 3.1         Time and Place.  Upon the terms and subject to the
satisfaction or waiver by the appropriate Party of the conditions set forth in
Article VII, the consummation of the Transactions (the “Closing”) shall take
place at the Richmond, Virginia, offices of Hunton & Williams LLP; provided,
however, that, subject to the satisfaction or waiver of the Closing conditions
in Sections 7.1 and 7.2, unless the Parties agree otherwise, the Closing shall
occur on the same date and immediately after the Effective Time. The date on
which the Closing occurs is called the “Closing Date.”
 
Section 3.2         Deliveries.  Upon the terms and subject to the satisfaction
or waiver by the appropriate Party of the conditions set forth in Article VII,
the Parties shall take the following actions on the Closing Date:
 
(a)        Sprint shall execute and deliver to Shentel:
 
(i)           the documents required to be delivered by Sprint at the Closing
pursuant to Section 6.2; and
 
(ii)          the certificates and other documents required to be delivered by
Sprint at or prior to Closing under Section 7.1.
 
(b)       Shentel and nTelos shall execute and deliver to Sprint:
 
(i)           the documents required to be delivered by Shentel and nTelos at
the Closing pursuant to Section 6.2; and
 
(ii)          the certificates and other documents required to be delivered by
Shentel at or prior to Closing under Section 7.2.
 
Section 3.3         Procedure.  At the Closing, the Parties will exchange copies
of the Transaction Documents and signature pages thereto by facsimile, .pdf or
other appropriate electronic means, the receipt of which will be confirmed by
telephone.  The Closing shall be deemed to occur as of 12:01 a.m. on the Closing
Date.  Each Party will deliver, upon request, to the other Party such other
documents as the other Party may reasonably request for the purpose of (i)
evidencing the accuracy of such Party’s representations and warranties
hereunder, (ii) evidencing the performance of such Party of, or the compliance
by such Party with, any covenant or obligation required to be performed or
complied with by such Party hereunder or (iii) otherwise facilitating the
consummation or performance of the Transactions.
 
10

--------------------------------------------------------------------------------

ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SPRINT
 
Sprint hereby represents and warrants to Shentel as follows:
 
Section 4.1         Organization and Authority; Non-Contravention.  Sprint is
duly incorporated, validly existing and in good standing under the laws of the
State of Kansas, has all requisite corporate power and authority, and has taken
all corporate action necessary in order to execute, deliver and perform its
obligations under this Agreement. This Agreement, and the Transaction Documents
to which Sprint is a party, constitute legal, valid and binding obligations of
Sprint, enforceable against it in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. Neither the execution,
delivery and performance by Sprint of this Agreement or the other Transaction
Documents to which Sprint is a party, nor the consummation of the Transactions
will (i) conflict with, or result in a breach or violation of, any provision of
Sprint’s organizational agreements; (ii) except as set forth on Schedule 4.1 or
Schedule 4.2, constitute, with or without the giving of notice or passage of
time or both, a material breach, violation or default, create a material Lien,
or give rise to any material right of termination, modification, cancellation,
prepayment or acceleration, under (A) any Law or (B) any note, bond, mortgage,
indenture, lease, agreement or other instrument, in each case which is
applicable to or binding upon Sprint or any of its assets; or (iii) require any
Consent other than the Governmental Authorizations contemplated in Section 4.2.
 
Section 4.2         No Conflicts.  No Consent of, from or with, or notice to,
any Governmental Entity is required to be obtained or made by or with respect to
Sprint in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions other than (i) compliance with
and filings under the HSR Act, (ii) compliance with and filings under the
Communications Act, including the FCC Rules, including the FCC Consents
contemplated in Section 6.1(b), (iii) compliance with and filings under any
applicable state public utility Laws and rules, regulations and orders of any
state public utility commissions (“PUCs”) and rules, regulations and orders of
any state regulatory bodies regulating telecommunications businesses and (iv)
such Consents described on Schedule 4.2.
 
Section 4.3         Qualification.  Sprint is legally qualified to (i) hold and
receive FCC licenses generally, (ii) hold and receive the FCC Licenses (and the
consummation of the Transactions will not cause Sprint to be ineligible to hold
the FCC Licenses), and (iii) receive any authorization or approval from any
state or local regulatory authority necessary for it to acquire the FCC
Licenses. Sprint is in compliance with Section 310(b) of the Communications Act
and all rules, regulations or policies of the FCC promulgated thereunder with
respect to alien ownership.
 
Section 4.4         Litigation.  There are no civil, criminal or administrative
claims, actions, suits, demands, arbitrations, Proceedings or investigations
pending or threatened against Sprint or any of its Affiliates, at law, in equity
or otherwise, in, before, or by, any court, Governmental Entity, arbitrator or
other governmental or regulatory official, body or authority that seeks to
enjoin this Agreement or the Transactions or otherwise prevent Sprint from
performing its obligations under this Agreement or consummating the
Transactions. There is no judgment, decree, injunction, rule, order, writ,
decree or award of any court, Governmental Entity, arbitrator or other
governmental or regulatory official, body or authority outstanding against
Sprint or any of its Affiliates, and there are no unsatisfied judgments against
Sprint or any of its Affiliates, in each case, that would have a material
adverse effect on Sprint’s ability to consummate the Transactions.
 
11

--------------------------------------------------------------------------------

Section 4.5         No Brokers.  Sprint has not employed any broker, finder or
investment banker or incurred any liability for any brokerage fees, commissions
or finder’s fees in connection with the Transactions.
 
ARTICLE V


REPRESENTATIONS AND WARRANTIES OF SHENTEL
 
Shentel hereby represents and warrants to Sprint as follows, except as set forth
in the disclosure schedule delivered in connection herewith (the “Shentel
Disclosure Schedule”), which Shentel Disclosure Schedule is arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Article V:
 
Section 5.1         Organization and Authority; Non-Contravention.  Shentel is a
limited liability company and is duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia, has all requisite power
and authority, and has taken all action necessary in order to execute, deliver
and perform its obligations under this Agreement. This Agreement, and the other
Transaction Documents to which Shentel is a party, constitute legal, valid and
binding obligations of Shentel, enforceable against Shentel in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. Neither the
execution, delivery and performance by Shentel of this Agreement or the other
Transaction Documents to which Shentel is a party, nor the consummation of the
Transactions will (i) conflict with, or result in a breach or violation of, any
provision of any of Shentel’s organizational agreements; (ii) except as set
forth in Section 5.1 or Section 5.2 of the Shentel Disclosure Schedule,
constitute, with or without the giving of notice or passage of time or both, a
material breach, violation or default, create a material Lien, or give rise to
any material right of termination, modification, cancellation, prepayment or
acceleration, under (A) any Law or (B) any note, bond, mortgage, indenture,
lease, agreement or other instrument, in each case which is applicable to or
binding upon Shentel or its assets; or (iii) require any Consent, other than the
Governmental Authorizations contemplated in Section 5.2.
 
Section 5.2         No Conflicts.  No Consent of, from or with, or notice to,
any Governmental Entity is required to be obtained or made by or with respect to
Shentel in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions other than (i) compliance with
and filings under the HSR Act, (ii) compliance with and filings under the
Communications Act, including the FCC Rules, including the FCC Consents
contemplated in Section 6.1(b), (iii) compliance with and filings under any
applicable state public utility Laws and rules, regulations and orders of any
state PUCs and rules, regulations and orders of any state regulatory bodies
regulating telecommunications businesses and (iv) such other Consents as are set
forth in Section 5.2 of the Shentel Disclosure Schedule.
 
12

--------------------------------------------------------------------------------

Section 5.3         FCC Matters.
 
(a)        Section 5.3(a) of the Shentel Disclosure Schedule sets forth each
Person (each, a “Shentel Entity” and, collectively, the “Shentel Entities”) who,
as of the Effective Time and after giving effect to the Merger, will be the
exclusive holder of the FCC Licenses set forth opposite its name in such
Section.  For each FCC License, Section 5.3(a) of the Shentel Disclosure
Schedule sets forth, as of the Effective Time, (i) the FCC registration number
or name of the licensee, (ii) the FCC call sign, license number or other license
identifier, (iii) the geographic area for which the Shentel Entities are
authorized to provide service, (iv) the current expiration date, (v) the
frequency block (except for microwave licenses and Section 214 authorizations),
(vi) where applicable, the relevant market and service designations used by the
FCC, and (vii) if applicable, the application number of any pending application
related to the FCC License.  As of the Effective Time, the FCC Licenses will
constitute all the licenses and authorizations from the FCC for the business
operations of the Shentel Entities (or nTelos or its applicable Affiliates, as
the case may be) as they are currently being conducted in the Former nTelos
Service Area.  As of the Effective Time, there will not be any condition outside
of the ordinary course imposed on any of the FCC Licenses by the FCC (including
any condition on the grant of a renewal application) that is not disclosed on
the face of the reference copy of the FCC License in the FCC’s Universal
Licensing System database; provided, that “ordinary course” shall mean any
condition described in any federal statutes, FCC Rules or similar sources that
apply generally to FCC licenses of the same service or any condition that the
FCC routinely imposes upon the grant of applications for similar licenses.
 
(b)       As of the Effective Time, (i) each FCC License will have been granted
pursuant to a Final Order by the FCC to be held by the licensee listed in
Section 5.3(a) of the Shentel Disclosure Schedule, will be valid and in full
force and effect, and will have not been suspended, revoked, cancelled,
terminated or forfeited or adversely modified; (ii) there will be no proceeding
pending before the FCC or any other Governmental Entity (and no pending judicial
review of such a proceeding) or, to the Knowledge of Shentel, threatened by any
Person with respect to any FCC License that would, individually or in the
aggregate, reasonably be likely to result in the suspension, revocation,
cancellation, termination, forfeiture, or adverse modification of any FCC
License; and (iii) to the Knowledge of Shentel, no event, condition or
circumstance will exist or, after notice or lapse of time or both, would exist
that would constitute a breach of, or default under, the terms and conditions of
any FCC License that would preclude any FCC License from being renewed in the
ordinary course (to the extent that such FCC License is renewable by its terms)
or could reasonably be expected to place such FCC license at risk of suspension,
revocation, cancellation, termination, forfeiture or modification.
 
13

--------------------------------------------------------------------------------

(c)        As of the Effective Time, each of the Shentel Entities will be in
compliance in all material respects with the terms of the FCC Rules and any
other Laws that apply to, or that are contained in, each FCC License and will
have timely fulfilled and performed all of its obligations with respect thereto
in all material respects, including making all reports, filings, notifications
and applications to the FCC, except for such reports, filings, notifications and
applications that are not material to Shentel’s business in the Former nTelos
Service Area.  As of the Closing, Shentel will have made available to Sprint
true and complete copies of each such material report, filing, notification and
application, including ownership reports and regulatory fee filings, in its
possession and filed by nTelos or its applicable Affiliates in the last three
(3) years, with the exception of those reports, filings, notifications and
applications that are available in their entirety in the FCC’s Universal
Licensing System database.  As of the Effective Time, neither Shentel nor any
Shentel Entity will have received written notice of, incurred, or if incurred,
Shentel or the applicable Shentel Entity will have fully discharged, any audit,
investigation, inquiry, fine, charge or other liability resulting from any
noncompliance prior to the Closing relating to such reports, filings,
notifications and applications, or any other obligation arising under the
Communications Act, FCC Rules or any other Laws that apply to, or that are
contained in, each FCC License.  As of the Effective Time, Shentel or the
applicable Shentel Entity will have timely made the payment of all regulatory
fees and contributions to the FCC, the United States Treasury or any other
Governmental Entity with respect to any FCC License or which are otherwise
required by the FCC Rules, including Universal Service Fund and TRS Fund
contributions.  As of the Effective Time, no payment will be owed to the FCC or
any other Governmental Entity with respect to any FCC License, or any other
obligation arising under the Communications Act or FCC Rules.  As of the
Closing, Shentel and each Shentel Entity will have received all necessary
regulatory approvals, made all filings, tower registrations, radio frequency
emission certifications, state and tribal historic preservation officers
certifications or letters and other reports required to be obtained or made by
such Person relating to the operation of towers, including those necessary to
comply with all of the rules, regulations and policies of the Federal Aviation
Administration (“FAA”) and all other Laws governing the construction, marking
and lighting of antenna structures and colocation activities, including FAA and
FCC tower registration filing requirements, except for such approvals, filings,
registrations, certifications, letters or reports that are not material to the
operation of Shentel’s business in the Former nTelos Service Area.  As of the
Closing, Shentel will have all documentation in its possession or reasonably
ascertainable by Shentel supporting such approvals, filings, registrations and
certifications, except such approvals, filings, registrations and certifications
the absence of which would not, individually or in the aggregate, reasonably be
likely to materially adversely affect the business of Shentel in the Former
nTelos Service Area.  As of the Closing, except as contemplated by Section 6.1,
there will be no investigations, inquiries, enforcement proceedings, orders or
other actions pending (or, to the Knowledge of Shentel, threatened) by the FAA,
the FCC or any similar Governmental Entity with respect to the FCC Licenses or
the conduct of the business.
 
(d)       As of the Effective Time, there will be no pending or planned
application by Shentel or any Shentel Entity to modify any FCC License.  As of
the Effective Time, except as listed in Section 5.3(d) of the Shentel Disclosure
Schedule, neither Shentel nor any Shentel Entity will have (i) entered into any
field-strength agreements or otherwise granted any Interference Consents with
respect to any of the spectrum that is the subject of any of the FCC Licenses or
(ii) waived or relinquished any right or claim with respect to any of the
spectrum that is the subject of any FCC License.
 
14

--------------------------------------------------------------------------------

(e)        As of the Effective Time, except as listed in Section 5.3(e) of the
Shentel Disclosure Schedule, neither Shentel nor any Shentel Entity will lease
or license any FCC Licenses to or from any Person (other than leases solely
among Shentel and/or any Shentel Entity).
 
(f)         As of the Effective Time, no Shentel Entity or any Affiliate thereof
will have entered into any obligation, agreement, arrangement or understanding
to Transfer the FCC Licenses.
 
(g)        As of the Effective Time, all build out and coverage requirements
under 47 C.F.R. § 24.203 or § 27.14(o) in respect of the FCC Licenses subject to
those rules that have become due will have been satisfied in full and on a
timely basis, and certification of such buildout, coverage and substantial
service will have been made to the FCC.
 
Section 5.4         Compliance with Laws.  As of the Closing, neither Shentel
nor any Affiliate thereof will be in conflict with, or in default or violation
of, in any material respect, any Laws applicable to the FCC Licenses.  Neither
Shentel nor any Affiliate thereof has received notice of any formal or informal
complaint or order filed against Shentel or any Affiliate thereof alleging any
material non-compliance by Shentel or any Affiliate thereof with respect to any
such Laws, in each case to the extent applicable to the operation of the FCC
Licenses.
 
Section 5.5         Shentel Entities.  Except as set forth in Section 5.5 of the
Shentel Disclosure Schedule, as of the Effective Time, Parent, directly or
indirectly, will beneficially own all of the outstanding equity interests of
each Shentel Entity.
 
Section 5.6         Litigation.  There are no civil, criminal or administrative
claims, actions, suits, demands, arbitrations, Proceedings or investigations
pending or, to the Knowledge of Shentel, threatened against Shentel or any
Affiliate thereof that seeks to enjoin this Agreement or the Transactions or
otherwise prevent Shentel from performing its obligations under this Agreement
or the other Transaction Documents or consummating the Transactions. There is no
judgment, decree, injunction, rule, order, writ, decree or award of any court,
Governmental Entity, arbitrator or other governmental or regulatory official,
body or authority outstanding against Shentel or any Affiliate thereof, and
there are no unsatisfied judgments against Shentel or any Affiliates thereof, in
each case that would have a material adverse effect on Shentel’s ability to
consummate the Transactions.
 
Section 5.7         Agreements, Contracts and Commitments.
 
(a)        (i) The Customer Agreements for Individual Customers generally
conform to the standard terms and conditions contained in nTelos’s “form
customer agreement” for Individual Customers, a copy of which has been provided
to Sprint, and (ii) except for the Enterprise Customer Agreements set forth on
Schedule 5.7(a)-1, the Sprint Assumed Closing Contracts generally conform to the
standard terms and conditions set forth in Schedule 5.7(a)-2, except, in the
case of clause (i) or clause (ii), for variations to such standard terms and
conditions that are not, individually or in the aggregate, material to the
nTelos Business.
 
15

--------------------------------------------------------------------------------

(b)        As of the Closing, each Customer Agreement will be a valid, binding
and enforceable obligation of nTelos or its applicable Affiliate, and, to the
Knowledge of Shentel, each other party thereto, in each case, in accordance with
the terms of such Customer Agreement, except where the failure to be so valid,
binding and enforceable would not, in the aggregate, be material to the nTelos
Business, and subject to the effect of any applicable Laws, including
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
preferential transfers, or similar Laws relating to or affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(c)        As of the Closing, nTelos or its applicable Affiliate will not be
nor, to the Knowledge of Shentel, will any other party to a Customer Agreement
be, in default or breach of such Customer Agreement, except for past due amounts
or other breaches that are not, individually or in the aggregate, material to
the nTelos Business after taking into account the allowance for doubtful
accounts in nTelos’s publicly-filed consolidated financial statements, including
the footnotes thereto.
 
(d)        Except for the Required Consent Contracts or as otherwise disclosed
in Section 5.7(d) of the Shentel Disclosure Schedule, neither the execution,
delivery and performance by Shentel of the Transaction Documents to which it is
or shall be a party, nor the consummation of the Transactions to which it is a
party, will constitute, with or without the giving of notice or passage of time
or both, a material breach, violation or default by it, create a Lien, or give
rise to any right of termination, modification, cancellation, prepayment,
acceleration or recapture, or a material loss of rights, under any of the
Customer Agreements.
 
(e)        Since the date of the Original Agreement through the date hereof,
Shentel has not amended or modified any Customer Agreement without Sprint’s
written approval.
 
Section 5.8         Brokers.  Shentel has not employed any broker, finder or
investment banker or incurred any liability for any brokerage fees, commissions
or finder’s fees in connection with the Transactions other than Moelis & Company
LLC, whose fees are the responsibility of Shentel.
 
16

--------------------------------------------------------------------------------

ARTICLE VI


COVENANTS AND AGREEMENTS
 
Section 6.1         Covenants and Agreements.
 
(a)        Except as may be otherwise permitted by this Agreement, each of the
Parties shall use its respective commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other Party in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Transactions, including (i) obtaining all necessary Consents
from Governmental Entities and the making of all necessary registrations and
filings and the taking of all reasonable steps as may be necessary to obtain any
necessary Consent from, or to avoid a Proceeding by, any Governmental Entity
(including under the HSR Act and the FCC Rules) and (ii) executing and
delivering any additional instruments necessary to consummate the Transactions
and to fully carry out the purposes of this Agreement.  To the extent not
prohibited by applicable Law or any Governmental Entity, upon the terms and
subject to the conditions set forth in this Agreement, each Party shall keep the
other Party reasonably apprised of the status of matters relating to the
completion of the Transactions and shall work cooperatively with the other in
connection with obtaining all required Consents of any Governmental Entity,
including (A) promptly notifying the other of, and, if in writing, furnishing
the other with copies of (or, in the case of material oral communications,
advising the other orally of) any material communications from or with any
Governmental Entity with respect to any of the Transactions, (B) permitting the
other Party to review and discuss in advance, and considering in good faith the
views of the other in connection with, any proposed written (or any material
proposed oral) communication with any such Governmental Entity, (C) promptly
notifying the other Party of any meeting with any such Governmental Entity, (D)
furnishing the other Party with copies of all substantive correspondence,
filings and communications (and memoranda setting forth the substance thereof)
between it and any such Governmental Entity with respect to this Agreement, and
(E) cooperating with the other to furnish the other Party with such necessary
information and reasonable assistance as the other Party may reasonably request
in connection with the Parties’ mutual cooperation in preparing any necessary
filings or submissions of information to any such Governmental Entity.
 
(b)        Each of the Parties has made their respective filings under the HSR
Act, filed all such applications (the “FCC Applications”) as are required to be
filed with the FCC to obtain the FCC’s approval for the Transactions and,
promptly following the filing of the FCC Applications, filed all such
applications as are required to be filed with any PUC to obtain the PUC’s
approval for the Transactions (the “PUC Applications”).  Subject to the terms
and conditions herein provided and without limiting the foregoing, each of the
Parties shall (i) respond as promptly as practicable to any additional requests
for information received from the FCC with respect to any FCC Application, and
(ii) respond as promptly as practicable to any additional requests for
information received from the PUC with respect to any PUC Application.  Each of
the Parties shall use its respective commercially reasonable efforts to
cooperate with each other in (x) determining whether any filings are required to
be made with, or consents, permits, authorizations or approvals are required to
be obtained from, any third parties or other Governmental Entities in connection
with the execution and delivery of this Agreement and the consummation of the
Transactions, (y) timely making all such filings and timely seeking all such
consents, permits, authorizations or approvals, and (z) taking all such
reasonable action as may be necessary to resolve such objections, if any, as the
FCC, the Federal Trade Commission, the Antitrust Division of the Department of
Justice, state antitrust enforcement authorities or competition authorities of
any other jurisdiction or any other person may assert under relevant FCC,
antitrust or competition laws with respect to the Transactions; provided,
however, that except as provided in Section 6.1(d), nothing in this Agreement
shall require, or be construed to require, Shentel or Sprint to proffer, agree
or consent to (A) sell, divest, lease, license, transfer, dispose of or
otherwise encumber or hold separate, whether before or after the Closing Date,
any of its respective assets, properties, licenses, permits, operations, rights,
product lines, businesses or interest therein or (B) any changes (including
through a licensing arrangement), restriction or condition on, or other
impairment of any of its respective ability to own or operate any assets,
properties, licenses, operations, rights, product lines, businesses or interests
therein (in each case, a “Regulatory Condition”), unless such Regulatory
Condition would not, individually or in the aggregate, materially adversely
affect such Party’s existing or projected business in the Former nTelos
Footprint (in any such case, an “Adverse Regulatory Condition”). In addition,
nothing in this Agreement shall require Shentel or any of its Affiliates to
initiate any suit, action or Proceeding against any party to the Merger
Agreement.
 
17

--------------------------------------------------------------------------------

(c)        In the event any Proceeding by any Governmental Entity or other
Person is commenced that challenges the validity or legality of this Agreement
or seeks damages or conditions in connection therewith, except as otherwise
permitted by this Agreement or necessary to avoid violation of applicable Law,
the Parties agree to cooperate with each other and take such commercially
reasonable actions to attempt to satisfy the conditions to Closing set forth in
Sections 7.1(a), 7.1(b), 7.2(a) and 7.2(b).
 
(d)       The Parties agree that a Regulatory Condition that requires Sprint or
any of its Affiliates to sell, divest, lease, license, transfer, dispose of or
otherwise encumber or hold separate or that imposes a change, restriction or
condition on, or other impairment of, any of the spectrum set forth on Schedule
6.1(d)-1 shall not constitute an Adverse Regulatory Condition under this
Agreement.  If any Governmental Entity imposes a Regulatory Condition on Sprint
or any of its Affiliates that requires the sale, divestiture, sublease, license,
transfer or disposition of any spectrum, then Sprint shall first sell, divest,
sublease, license, transfer or otherwise dispose of the spectrum set forth on
Schedule 6.1(d)-2, but only to the extent necessary to obtain all required
Consents of the FCC or other Governmental Entities.  If such disposal of the
spectrum set forth on Schedule 6.1(d)-2 is not sufficient to obtain all required
Consents of the FCC or other Governmental Entities, Sprint shall then sell,
divest, sublease, license, transfer or dispose of the other spectrum set forth
on Schedule 6.1(d)-1, but only to the extent necessary to obtain all required
Consents of the FCC or other Governmental Entities; provided, however, that if
such sale, divestiture, sublease, license, transfer or disposition pursuant to a
Regulatory Condition is of the spectrum set forth on Schedule 6.1(d)-3, then
Shentel shall reimburse Sprint fifty percent (50%) of all Losses incurred or
suffered by Sprint or its Affiliates arising out of such Regulatory Condition,
including without limitation (i) fifty percent (50%) of the amount of any sales,
divestitures, leases, licenses, transfers or other dispositions of such spectrum
that is below the value ascribed to such spectrum in that certain Side Letter
Regarding Valuation delivered by Sprint and accepted by Shentel
contemporaneously with the execution of the Original Agreement, and (ii) fifty
percent (50%) of all other reasonable and documented out-of-pocket costs and
expenses incurred in connection with compliance with such Regulatory Condition
of the sale, divestiture, sublease, license, transfer or disposition of the
spectrum in Schedule 6.1(d)-3, including without limitation (x) early
termination fees and (y) reasonable and documented fees and expenses of
attorneys, accountants, engineers and valuation experts; provided, further, that
the amount of reimbursement by Shentel pursuant to this Section 6.1(d) shall not
exceed Seven Million Five Hundred Thousand ($7,500,000).  In the event of a
reimbursement required by this Section 6.1(d), Sprint shall provide Shentel with
invoices and other reasonable documentation in support of its Losses.  Shentel
acknowledges that (I) the sale, divestiture, sublease, license, transfer or
other disposition of such spectrum may occur after the Closing and, as such, the
Losses to be reimbursed pursuant to this Section 6.1(d) may be incurred,
identified and invoiced both before and after the Closing from time to time, and
(II) such Losses will include those arising in connection with the divestitures
of spectrum set forth on Schedule 6.1(d)-4.
 
18

--------------------------------------------------------------------------------

(e)        If any Governmental Entity imposes an Adverse Regulatory Condition on
Sprint or any of its Affiliates, then such Adverse Regulatory Condition shall be
subject to Sections 7.2(a) and (b).
 
Section 6.2         Other Commercial Arrangements.  The Monthly Retainage
Reductions are in consideration for the following items:
 
(a)        Modification of Shentel Affiliate Agreements.
 
(i)           Contemporaneously with the execution of the Original Agreement,
the Parties executed and delivered to each other that certain addendum to the
Shentel Affiliate Agreements (the “Shentel Affiliate Addendum XVIII”), which
includes, but is not limited to, the following: (A) an expansion of the Shentel
Service Area (as defined in the Shentel Affiliate Agreements) to include the
nTelos Expansion Area (as defined in the Shentel Affiliate Agreements); (B) the
network build-out requirements outlined in Exhibits B and C of the Shentel
Affiliate Addendum XVIII; (C) modifications to the Net Service Fee; and (D) a
five-year extension of the term of the Shentel Affiliate Agreements.
 
(ii)          Contemporaneously herewith, the Parties shall execute and deliver
to each other that certain addendum to the Shentel Affiliate Agreements (as it
may be amended from time to time, the “Shentel Affiliate Addendum XIX”), which
includes, but is not limited to, revisions to the settlements process described
in the Shentel Affiliate Addendum XVIII.
 
(b)       Spectrum Transfer.
 
(i)           At the Closing, Shentel shall cause, or shall have caused, nTelos
and its Affiliates to assign, transfer, deliver and convey to Sprint, all of its
right, title and interest in and to the FCC Licenses, as of the Effective Time,
pursuant to assignment documentation in substantially the form attached hereto
as Exhibit A (the “Spectrum Assignment Documentation”).  Such FCC Licenses shall
be free and clear of all Liens.
 
(ii)          At the Closing, Sprint will assume from Shentel, as of the Closing
Date, the payment, discharge and performance of all liabilities and obligations
relating to periods after the Closing Date under or with respect to the FCC
Licenses, including, without limitation, any liabilities and obligations
relating to periods after the Closing Date based on any Law, FCC Rule or
applicable state regulatory commission or any other Governmental Entity to which
the FCC Licenses are subject (the “Spectrum Assumed Liabilities”), pursuant to
the Spectrum Assignment Documentation.
 
19

--------------------------------------------------------------------------------


(c)        Customer Transfer.
 
(i)           Pursuant to an assignment and assumption agreement, substantially
in the form attached hereto as Exhibit B (the “Assignment and Assumption
Agreement” and, together with the Spectrum Assignment Documentation, the
“Assignment Documentation”), at the Closing, Shentel will, and will cause its
applicable Affiliates to, assign, transfer, deliver and convey to Sprint, free
and clear of all Liens, and Sprint will acquire all right, title and interest of
Shentel and its applicable Affiliates, as of the Effective Time, in and to, the
following: except with respect to the Excluded Contracts, (A) Shentel’s customer
relationship (including any applicable Affiliate’s customer relationship) with
(1) all individual subscribers (I) whose contracts for wireless service are with
nTelos or any Affiliate of nTelos; (II) who are directly liable under such
contracts; and (III) who are Homed to the Former nTelos Service Area, including
the Former nTelos Customers (the “Individual Customers”), and (2) any enterprise
or public sector subscriber located in the Former nTelos Service Area whose
contracts for wireless service are with nTelos or any Affiliate of nTelos (each,
an “Enterprise Customer,” and, together with the Individual Customers, the
“Customers”), (B) all written agreements for wireless service with Individual
Customers and the Enterprise Customers (the “Enterprise Customer Agreements”
and, together with the written agreements for wireless service with the
Individual Customers (excluding agreements entered into in connection with the
Closing Excluded Liabilities), collectively, the “Customer Agreements”), (C) any
interest of Shentel or its Affiliates in the NPA-NXXs associated with the
Customers, including without limitation any unused NPA-NXX blocks for the nTelos
Business, (D) any interest of Shentel or its Affiliates in the Mobile Block
Identifier, Transmitted System Identifier and System Identifier/Billing
Identifier information (I) associated with the Customers or (II) used by nTelos
or any of its Affiliates to provide roaming services and roaming settlements for
the nTelos Business, (E) the right of Shentel or its Affiliates to receive
payments from such Customers pursuant to any such Customer Agreements for
service rendered on and after the Effective Time, (F) subject to Sections 6.8
and 6.12, all claims, accruals in respect of loyalty reward points, causes of
action, rights of recovery, rights of setoff and rights of recoupment with
respect to Customers, and (G) copies of all information and data compiled by
nTelos or its Affiliates’ customer service center(s) from and after January 1,
2014, excluding Customer invoices and other immaterial information and data, to
the extent available electronically to nTelos’s customer service representatives
and able to be transferred to Sprint under applicable Law, with respect to
Customers.
 
20

--------------------------------------------------------------------------------


(ii)          Pursuant to the Assignment and Assumption Agreement, at the
Closing, Sprint will assume from Shentel or its applicable Affiliates, as of the
Effective Time, the payment, discharge and performance of all liabilities and
obligations relating to periods after the Effective Time under the Customer
Agreements (collectively, the “Customer Assumed Liabilities” and, together with
the Spectrum Assumed Liabilities, the “Closing Assumed Liabilities”).
 
(iii)         Except as otherwise expressly set forth in Sections 6.2(b), (c)
and (i), Sprint shall not assume or undertake in any way to perform, pay,
satisfy or discharge any liability or obligation of Shentel of any nature
whatsoever, whether known or unknown, determined or undetermined, liquidated or
unliquidated, direct or indirect, contingent or accrued, matured or unmatured
other than the Closing Assumed Liabilities, including without limitation any
liabilities or obligations (A) in connection with any device insurance of any
Customer, (B) in connection with any equipment installment agreement between
nTelos (or one of its Affiliates) and any Customer, (C) relating to periods
prior to or as of the Effective Time arising out of (I) any Law to which the FCC
Licenses or the Customer Agreements are subject or (II) the Customer
relationship or any Customer Agreement, or (D) any of the Excluded Contracts
(collectively, the “Closing Excluded Liabilities”).  Shentel shall pay, perform
and discharge when due all Closing Excluded Liabilities.
 
(iv)         Shentel has caused (subject to such procedures as were reasonably
requested by nTelos) correct and complete copies of the Enterprise Customer
Agreements in nTelos’s possession to be made available, in written or electronic
form, for Sprint’s review to determine whether such Enterprise Customer
Agreements constitute Restrictive Contracts.  Shentel has delivered to Sprint
the list set forth in Schedule 6.2(c)(iv) that is complete and accurate in all
material respects of the Sprint Assumed Closing Contracts that are Required
Consent Contracts.  Shentel shall use its commercially reasonable efforts to
obtain the consent of the applicable Customer under the Required Consent
Contracts to the extent not previously obtained.  If the applicable Customer’s
consent under a Required Consent Contract is not obtained prior to the Closing,
such Required Consent Contract shall not be assigned to Sprint at the Closing
and shall be retained by Shentel or its applicable Affiliate (each, a “Retained
Consent Contract”).
 
(v)          With respect to any Enterprise Customer Agreement that (A) contains
most-favored nation pricing or contains terms that would impact most favored
nation pricing under any of Sprint’s (or any of its Affiliates’) other contracts
or agreements, (B) limits or restricts Sprint in any material respect from (I)
engaging or competing with any Person in any material activity or material line
of business, (II) competing with any Person or operating in any location or
(III) obtaining products or services from or providing products or services to
any Person, (C) includes any material exclusive dealing arrangement or any other
material arrangement that grants any material right of first refusal or material
right of first offer or similar material right or that limits or purports to
limit in any material respect the ability of Sprint to own, operate, sell,
transfer, pledge or otherwise dispose of any material assets or business, (D)
contains any restrictions of financing, borrowing or the issuance or offering of
any debt or equity securities of Sprint, (E) would otherwise materially impact
the ongoing business of Sprint or any of its Affiliates or (F) has not been
provided by Shentel to Sprint for review (each a “Restrictive Contract”), Sprint
may, subject to Section 6.2(c)(vi), reject any such Restrictive Contract. 
Sprint has provided to Shentel the list set forth in Schedule 6.2(c)(v) of all
Enterprise Customer Agreements it will acquire from Shentel at the Closing (the
“Sprint Assumed Closing Contracts”), it being understood and agreed that (y)
Sprint may only reject Restrictive Contracts and (z) any Enterprise Customer
Agreement that has not been provided by Shentel to Sprint for review shall
automatically be deemed to be a rejected Restrictive Contract.  Each Enterprise
Customer Agreement that is not a Sprint Assumed Closing Contract is referred to
herein as a “Rejected Contract” and, together with each Retained Consent
Contract, the “Excluded Contracts”.
 
21

--------------------------------------------------------------------------------


(vi)         Between the date hereof and the Closing, Shentel may hold
discussions with any Customer who is a party to a Restrictive Contract for the
purpose of making amendments or modifications thereto (which amendments and
modifications must be approved in writing by Sprint, which approval may not be
unreasonably withheld, conditioned or delayed) as are necessary so that such
Customer Agreement ceases to constitute a Restrictive Contract, in which case
upon such approval such Customer Agreement shall be assigned to Sprint in
accordance with Section 6.2(c)(i) and shall not be an Excluded Contract.
 
(vii)        Notwithstanding any other provision in this Agreement to the
contrary, Shentel or its applicable Affiliate shall retain all right, title and
interests in and to, and all obligations and liabilities with respect to, all
Excluded Contracts (including, without limitation, all equipment, services and
other receivables related thereto).
 
(viii)       Intentionally Omitted.
 
(ix)         The Parties acknowledge and agree that Sprint and its Affiliates
currently have postpaid and prepaid subscribers Homed to the Former nTelos
Service Area (“Sprint/nTelos Subscribers”).  As of the Effective Time, the
Sprint/nTelos Subscribers shall be deemed to be either “Customers” or “Prepaid
Subscribers” pursuant to the Shentel Affiliate Agreements and fees and credits
relating to the Sprint/nTelos Subscribers shall be settled as set forth in the
Shentel Affiliate Addendum XVIII.
 
(x)          Between the date hereof and the Closing, Shentel may not amend or
modify any Customer Agreement without the prior written consent of Sprint.
 
(d)       Termination of the Amended and Restated Resale Agreement.  At the
Closing, the Parties shall execute and deliver to each other a termination
agreement in substantially the form attached hereto as Exhibit C (the
“Termination of Amended and Restated Resale Agreement”), which shall terminate
the Amended and Restated Resale Agreement.
 
22

--------------------------------------------------------------------------------


(e)        Customer Transition Services Agreement.  The Parties shall use their
commercially reasonable efforts to execute and deliver to each other a customer
transition services agreement (the “Customer Transition Services Agreement”) at
or prior to the Closing.
 
(f)         Retail Stores Transfer Agreement.  Contemporaneously with the
execution of the Original Agreement, the Parties executed and delivered (or
caused the execution and delivery of) that certain Retail Stores Transfer
Agreement providing for the transfer of Sprint’s retail stores and related
assets and employees in the Former nTelos Service Area (the “Retail Stores
Transfer Agreement”).
 
(g)       Termination of the Intercarrier Roamer Service Agreement.  At the
Closing, the Parties shall execute and deliver to each other a termination
agreement in substantially the form attached hereto as Exhibit D (the
“Termination of Intercarrier Roamer Service Agreement”), which shall terminate
the Intercarrier Roamer Service Agreement.
 
(h)        Intentionally Omitted.
 
(i)         Post-Closing Customer Assignment.
 
(i)           Notwithstanding the provisions of Section 6.2(c), between the
Closing Date and December 31, 2017, Shentel may hold discussions with (A) any
Customer who is a party to a Retained Consent Contract for the purpose of
obtaining the consent of such Customer as is necessary so that such Customer
Agreement can be assigned to Sprint and (B) any Customer who is a party to a
Restrictive Contract for the purpose of making amendments or modifications
thereto or entering into a new contract, in either case, so that such Customer
Agreement ceases to constitute a Restrictive Contract, and Sprint shall
reasonably cooperate with Shentel in connection therewith; provided, however,
that Shentel may not amend or modify any Retained Consent Contract or any
Restrictive Contract without the prior written consent of Sprint (which consent
shall not be unreasonably withheld, conditioned or delayed).  Following
Shentel’s receipt of such Customer’s consent, the making of such amendments or
modifications, or entering into a new Sprint contract, the underlying Customer
Agreements (including, for the avoidance of doubt, any new Sprint contracts)
(each, a “Post-Closing Assigned Contract”) shall be promptly assigned to Sprint
on a rolling basis pursuant to an assignment and assumption agreement,
substantially in the form attached hereto as Exhibit E (each, a “Post-Closing
Assignment and Assumption Agreement”) and shall be a Customer Agreement and not
an Excluded Contract for purposes of this Agreement as of the effective time of
the applicable Post-Closing Assignment and Assumption Agreement (the
“Post-Closing Assignment Effective Time”).
 
23

--------------------------------------------------------------------------------


(ii)          By virtue of Section 6.2(i)(i), Sprint shall not assume or
undertake in any way to perform, pay, satisfy or discharge any liability or
obligation of Shentel of any nature whatsoever, whether known or unknown,
determined or undetermined, liquidated or unliquidated, direct or indirect,
contingent or accrued, matured or unmatured, other than, as of the applicable
Post-Closing Assignment Effective Time, the payment, discharge and performance
of all liabilities and obligations relating to periods on or after the
applicable Post-Closing Assignment Effective Time under the Post-Closing
Assigned Contracts, including without limitation any liabilities or obligations
(A) in connection with any equipment installment agreement between nTelos (or
any of its Affiliates) and any Customer during the period prior to or as of the
applicable Post-Closing Assignment Effective Time, (B) in connection with device
insurance of any Customer relating to periods prior to or as of the applicable
Post-Closing Assignment Effective Time or (C) relating to periods prior to or as
of the applicable Post-Closing Assignment Effective Time arising out of (I) any
Law to which the Post-Closing Assigned Customer Agreements are subject or (II)
the Customer relationship or any Post-Closing Assigned Customer Agreements
(collectively, the “Post-Closing Excluded Liabilities” and, together with the
Closing Excluded Liabilities, the “Excluded Liabilities”).  Shentel shall pay,
perform and discharge when due all Post-Closing Excluded Liabilities.
 
(j)         Network Services Agreement.  At the Closing, Shentel and Sprint
Spectrum L.P. shall execute and deliver to each other a Network Services
Agreement in substantially the form attached hereto as Exhibit F.
 
Section 6.3         Notice of Certain Events.  Each of the Parties shall use
commercially reasonable efforts to refrain from taking any action that would
render any representation or warranty contained in this Agreement inaccurate in
any material respect immediately prior to the Closing. Each Party shall promptly
notify the other in writing (i) of any Proceeding that shall be instituted or
threatened against such Party to restrain, prohibit or otherwise challenge the
legality of any Transactions, (ii) of any development causing any of the
representations and warranties of such Party in Articles IV or V above, as
applicable, to be untrue in any material respect or (iii) of any Proceeding that
may be threatened, brought, asserted or commenced against such Party which would
have been required to have been disclosed if such Proceeding had arisen prior to
the date hereof. No disclosure by either Party pursuant to this Section 6.3,
however, shall be deemed to amend or supplement this Agreement or to prevent or
cure any misrepresentation, breach of warranty or breach of covenant herein.
 
Section 6.4        Confidentiality.  All non-public information, written or
oral, provided by one Party (or its Affiliates) to any other Party (or its
Affiliates) under this Agreement, whether in connection with the defense of a
claim or otherwise, shall be kept confidential by the receiving Party and its
Affiliates, and shall not be used or disclosed by the receiving Party or its
Affiliates except to the extent required in connection with the performance of
the receiving Party’s obligations under this Agreement or as required by Law,
and then only after the disclosing Party has provided the receiving Party with a
reasonable opportunity to seek confidential treatment, a protective order or
other limitation on such disclosure. This provision shall survive the Closing or
termination of this Agreement by two (2) years. The foregoing provisions of this
Section 6.4 are in addition to those in the Agreement for Mutual Use and
Nondisclosure of Proprietary Information, effective as of September 23, 2014, by
and between Sprint Spectrum L.P. and Shentel.
 
24

--------------------------------------------------------------------------------


Section 6.5         Further Assurances.  Each Party shall forthwith upon request
execute and deliver such documents and take such commercially reasonable actions
as may reasonably be requested by the other Party in order to effectuate the
purposes of this Agreement.
 
Section 6.6         Updated Schedules.  Not less than five (5) Business Days
prior to the Closing Date, and solely for the purpose of rendering its
representations and warranties in Article V true and correct on and as of the
Closing Date, Shentel shall, if necessary, supplement, amend or correct in
writing the Shentel Disclosure Schedule (the “Updated Schedules”).
 
Section 6.7         Due Diligence; Access to Employees.  Shentel will, and will
use its commercially reasonable efforts to cause nTelos to, permit Sprint and
its employees and representatives, in a reasonable manner during normal business
hours and upon prior notice, reasonable access to, and make available for
inspection, all of the assets of Shentel and nTelos related to the operations in
the Former nTelos Service Area, as well as Shentel’s and nTelos’s key employees
and suppliers, and furnish Sprint copies of all documents, books, records and
information with respect to the affairs of Shentel and nTelos related to the
operations in the Former nTelos Service Area, in each case as Sprint and its
representatives may reasonably request in connection with the performance of
this Agreement, including, without limitation, such access and information
related to the post-Closing (i) integration of the Parties’ billing, IT and
other systems and (ii) transition of the Former nTelos Customers to the Sprint
billing platform.
 
Section 6.8         Intentionally Omitted.
 
Section 6.9         Amendment of Certain Agreements.  After the Closing, Sprint
shall use commercially reasonable efforts to take the actions described in
Schedule 6.9.
 
Section 6.10       Lease Terminations.  At the Closing, the Parties shall
terminate (or cause the termination of) each of the nTelos-Sprint Spectrum
Leases.  At or prior to Closing, Shentel shall, or Shentel shall cause an
Affiliate of Shentel to, terminate the Intra-Company Lease.
 
Section 6.11       Intentionally Omitted.
 
Section 6.12       Intentionally Omitted.
 
25

--------------------------------------------------------------------------------


ARTICLE VII


CONDITIONS TO CLOSING
 
Section 7.1        Conditions to the Obligations of Shentel.  Shentel’s
obligation to consummate the Transactions is subject to the satisfaction or
waiver on or prior to the Closing Date of each of the following conditions:
 
(a)       All FCC Consents shall have been obtained by Final Order, shall be in
full force and effect and shall be free of any Adverse Regulatory Condition
affecting Shentel or any of its Affiliates.
 
(b)           The termination or expiration of the waiting period (and any
extension thereof) applicable to the Transaction under the HSR Act shall have
occurred and all material Consents (other than the FCC Consents) necessary to be
obtained from any Governmental Entity in order to effect the transactions
specified in Article VI of this Agreement shall have been obtained, shall be in
full force and effect and shall be free of any Adverse Regulatory Condition
affecting Shentel or any of its Affiliates.
 
(c)           The representations and warranties of Sprint contained herein
shall be true and correct in all material respects as of the Closing as if made
as of the Closing Date, and Shentel shall have received a certificate to such
effect dated as of the Closing Date and executed by a duly authorized officer of
Sprint.
 
(d)           No Proceeding (except for any Proceeding relating to FCC matters,
which shall be governed solely by the condition set forth in Section 7.1(a))
shall have been instituted by any Governmental Entity to restrain or prohibit or
otherwise challenge the legality or validity of the Transactions.
 
(e)           The covenants and agreements of Sprint to be performed on or prior
to the Closing under this Agreement shall have been duly performed and complied
with in all material respects, and Shentel shall have received a certificate to
such effect dated the Closing Date and executed by a duly authorized officer of
Sprint.
 
(f)            The Merger shall have become effective.
 
(g)           Sprint shall have executed and delivered the following Transaction
Documents to Shentel: (i) the Assignment Documentation and (ii) the Termination
of Amended and Restated Resale Agreement.
 
Section 7.2             Conditions to the Obligations of Sprint.  Sprint’s
obligation to consummate the Transactions is subject to the satisfaction or
waiver on or prior to the Closing Date of each of the following conditions:
 
(a)            All FCC Consents shall have been obtained by Final Order, shall
be in full force and effect and shall be free of any Adverse Regulatory
Condition affecting Sprint or any of its Affiliates.
 
26

--------------------------------------------------------------------------------


(b)           The termination or expiration of the waiting period (and any
extension thereof) applicable to the Transaction under the HSR Act shall have
occurred and all material Consents (other than the FCC Consents) necessary to be
obtained from any Governmental Entity to effect the transactions specified in
Article VI of this Agreement shall have been obtained, shall be in full force
and effect and shall be free of any Adverse Regulatory Condition affecting
Sprint or any of its Affiliates.
 
(c)            The representations and warranties of Shentel contained herein
shall be true and correct in all material respects as of the Closing as if made
as of the Closing Date (determined without regard to the Updated Schedules), and
Sprint shall have received a certificate to such effect dated the Closing Date
and executed by a duly authorized officer of Shentel.
 
(d)           No Proceeding (except for any action, suit, investigation or
Proceeding relating to FCC matters, which shall be governed solely by the
condition set forth in Section 7.2(a)) shall have been instituted by any
Governmental Entity to restrain or prohibit or otherwise challenge the legality
or validity of the Transactions.
 
(e)            The covenants and agreements of Shentel to be performed on or
prior to the Closing under this Agreement shall have been duly performed and
complied with in all material respects, and Sprint shall have received a
certificate to such effect dated the Closing Date and executed by a duly
authorized officer of Shentel.
 
(f)            The Merger shall have become effective.
 
(g)           Shentel shall have executed and delivered the following
Transaction Documents to Sprint: (i) the Assignment Documentation and (ii) the
Termination of Amended and Restated Resale Agreement.
 
ARTICLE VIII


TERMINATION
 
Section 8.1              Termination.  This Agreement may be terminated, and the
Transactions abandoned, without further obligation of any Party except as set
forth herein, at any time prior to the Closing Date:
 
(a)            by mutual written consent of the Parties;
 
(b)           by either Party (provided that such Party is not otherwise in
material breach) if the other Party has materially breached a representation,
warranty, covenant or agreement set forth herein, and the breaching Party fails
to cure such breach within sixty (60) days of written notice thereof; provided,
however, that if the breaching Party diligently attempts to cure such breach
during the sixty (60) day time period but fails to do so, such period will be
automatically extended for an additional thirty (30) days;
 
27

--------------------------------------------------------------------------------


(c)            by either Party upon written notice to the other Party, upon the
other Party’s failing, or the other Party having filed against it and remaining
pending for more than forty-five (45) days, a petition under Title 11 of the
United States Code or similar state law provision seeking protection from
creditors or the appointment of a trustee, receiver or debtor in possession;
 
(d)            by either Party upon written notice to the other Party if a court
of competent jurisdiction or Governmental Entity shall have issued an order,
decree or ruling permanently restraining, enjoining or otherwise prohibiting the
Transactions, and such order, decree, ruling or other action shall have become
final and non-appealable;
 
(e)            by either Party upon written notice to the other Party if the
Closing shall not have occurred on or before June 28, 2016, which is the Outside
Date as defined in the Merger Agreement as of the date hereof, after giving
effect to the extension thereof; provided, however, that the right to terminate
this Agreement pursuant to this Section 8.1(e) shall not be available to any
Party whose breach of, or failure to fulfill any material obligation under, this
Agreement has been the primary cause of, or resulted in, the failure of the
Transactions to be consummated on or before such date; and
 
(f)             by either Shentel or Sprint upon prior written notice to the
other Party if the Merger Agreement has been terminated.
 
Section 8.2             Effect of Termination.  In the event of a termination of
this Agreement, no Party shall have any liability or further obligation to the
other Parties to this Agreement, except that (i) nothing herein will relieve a
Party from liability for any breach of its representations, warranties or
covenants contained in this Agreement, provided, however, that in the absence of
a knowing and material breach, the breaching Party shall only be liable to the
non-breaching Party for its reasonable and documented out-of-pocket costs and
expenses incurred in conducting due diligence related to, negotiating and
preparing for the consummation of this Agreement; and (ii) this Article VIII and
Articles IX and X hereof shall survive the termination of this Agreement for any
reason. Whether or not the Closing occurs, all costs and expenses incurred in
connection with this Agreement and the Transactions shall be paid by the Party
incurring such expenses.
 
ARTICLE IX


SURVIVAL AND INDEMNIFICATION
 
Section 9.1             Survival.  The representations and warranties contained
in this Agreement shall survive the Closing until eighteen (18) months after the
Closing Date and shall expire at such time. The covenants contained in this
Agreement shall survive until they are fully performed.  All indemnification
obligations under this Agreement shall terminate as of the expiration of the
survival period set forth in this Section, provided that the applicable survival
period shall be extended automatically to include any time period necessary to
resolve a claim for indemnification that was made prior to the expiration of
such survival period and not resolved prior to such expiration, but any such
extension shall apply only as to such claims expressly made in writing prior to
such expiration.  The right to indemnification, payment of Losses or other
remedy based on such representations, warranties, covenants and obligations will
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or obligation.
 
28

--------------------------------------------------------------------------------


Section 9.2            Indemnification by Shentel.  Shentel shall indemnify and
hold harmless Sprint and its Affiliates, and their respective owners, managers,
directors, officers, employees and agents (the “Sprint Indemnified Persons”)
from and against any and all demands, claims, liabilities, actions or causes of
action, assessments, actual damages, fines, taxes (including, without
limitation, excise and penalty taxes), losses, penalties, reasonable costs and
expenses (including, without limitation, interest, reasonable expenses of
investigation, reasonable fees and disbursements of counsel, accountants and
other experts, whether such reasonable fees and disbursements of counsel,
accountants and other experts relate to claims, actions or causes of action
asserted by any Sprint Indemnified Person against Shentel or asserted by third
Parties) (collectively “Losses”), incurred or suffered by Sprint or any Sprint
Indemnified Person arising out of, in connection with or relating to (i) any
material breach of any of the representations or warranties made by Shentel in
this Agreement, (ii) any material failure by Shentel to perform any of its
covenants or agreements contained in this Agreement, (iii) the matters described
on Schedule 9.2, (iv) any material claims by third parties arising out of, in
connection with or relating to the ownership or operation of the FCC Licenses
prior to the Closing Date or (v) any of the Excluded Liabilities.
 
Section 9.3            Indemnification by Sprint.  Sprint shall indemnify and
hold harmless Shentel and its Affiliates, and their respective shareholders,
directors, officers, employees and agents (the “Shentel Indemnified Persons”)
from and against any and all Losses incurred or suffered by Shentel or any
Shentel Indemnified Person arising out of, in connection with or relating to (i)
any material breach of any of the representations or warranties made by Sprint
in this Agreement, (ii) any material failure by Sprint to perform any of its
covenants or agreements contained in this Agreement, or (iii) any material
claims by third parties arising out of, in connection with or relating to the
ownership or operation of the FCC Licenses on or after the Closing Date.
 
Section 9.4             Remedies.  Notwithstanding any provisions of this
Article IX to the contrary, each of the Parties acknowledges and agrees that the
Transactions are unique and that, prior to and following the Closing, remedies
at law, including monetary damages, will be inadequate in the event of a breach
by it in the performance of its obligations under this Agreement. Accordingly,
the Parties agree that in the event of any such breach, the non-breaching Party
shall (subject to any defenses available to the breaching Party other than the
possible adequacy of remedies at law) be entitled to a decree of specific
performance pursuant to which the breaching Party is ordered to affirmatively
carry out its obligations under this Agreement, subject to the conditions of
this Agreement. The foregoing shall not be deemed to be or construed as a waiver
or election of remedies by the non-breaching Party and the non-breaching Party
expressly reserves any and all rights and remedies available to the
non-breaching Party at law or in equity in the event of any breach or default by
the breaching Party under this Agreement.  Any Party seeking an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement shall not be required to provide any
bond or other security in connection with any such order or injunction.  The
Parties acknowledge that in the absence of a waiver, a bond or undertaking may
be required by a court and the Parties hereby waive any such requirement of such
a bond or undertaking.
 
29

--------------------------------------------------------------------------------


ARTICLE X


MISCELLANEOUS
 
Section 10.1         Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their successors and permitted assigns. The
rights of a Party under this Agreement shall not be assignable by such Party
prior to the Closing without the written consent of the other Parties.
 
Section 10.2          Notices.  All notices or other communications hereunder
shall be in writing and shall be deemed to have been duly given or made (i) upon
delivery if delivered personally (by courier service or otherwise) to the
address provided in this Section 10.2, or (ii) if delivered by facsimile
transmission to the facsimile number provided in this Section 10.2, when receipt
of transmission has been orally confirmed by the receiving Party (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice is to be delivered pursuant to
this Section 10.2), in each case to the applicable addresses set forth below (or
such other address which either Party hereto may from time to time specify). Any
notice of breach shall be prominently labeled as “Notice of Breach of Contract.”
Any Party from time to time may change its address, facsimile number or other
information for the purpose of notices to that Party by giving notice specifying
such change to the other Party.
 
If to Sprint:
 
Sprint Spectrum L.P.
c/o Sprint Corporation
6200 Sprint Parkway
Overland Park, Kansas 66251
Attention: Vice President – Business Development
Facsimile No.: (913) 523-2785
 
With a copy to (which shall not constitute notice)
 
Sprint Spectrum L.P.
c/o Sprint Corporation
6200 Sprint Parkway
Overland Park, Kansas 66251
Attention: General Counsel
Facsimile No.: (913) 523-9802
 
And a copy to (which shall not constitute notice):
 
Polsinelli P.C.
900 W. 48th Place, Suite 900
Kansas City, Missouri 64112
Attention: William W. Mahood, Esq.
Facsimile No.: 816-753-1536
 
30

--------------------------------------------------------------------------------


If to Shentel:
 
Shenandoah Telecommunications Company
500 Shentel Way
Edinburg, VA 22824
Tel: (540) 984-5040
Attention: Earle A. MacKenzie, Executive Vice President and Chief Operating
Officer
 
With a copy to (which shall not constitute notice)
 
Shenandoah Telecommunications Company
500 Shentel Way
Edinburg, VA 22824
Tel: (540) 984-5040
Attention: Ray Ostroski, Vice President, Legal and General Counsel
 
And a copy to (which shall not constitute notice):
 
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219-4074
Tel:  (804) 788-7217
Fax:  (804) 343-4864
Attention:  Steven M. Haas
 
Section 10.3           Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof.
 
Section 10.4           Entire Agreement; Amendment and Waivers.  This Agreement
constitutes the entire agreement between the Parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties. Any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and signed, in the case of an amendment, by Shentel and Sprint, or in
the case of a waiver, by the Party against whom the waiver is to be effective.
No failure or delay by either Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
Section 10.5          Counterparts.  This Agreement may be executed and
delivered in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
31

--------------------------------------------------------------------------------


Section 10.6          Invalidity.  In the event that any one or more of the
provisions contained in this Agreement or in any other instrument referred to
herein, shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any other such instrument and such
provision will be ineffective only to the extent of such invalidity, illegality
or unenforceability, unless the consummation of the Transactions is adversely
affected thereby. Upon such determination that a particular provision or term is
invalid or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the Transactions are fulfilled
to the greatest extent possible.
 
Section 10.7          Headings.  The headings of the Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.
 
Section 10.8          Expenses.  Whether or not the Transactions are
consummated, the Parties shall bear their own respective expenses (including,
but not limited to, all compensation and expenses of counsel, financial
advisors, consultants, actuaries and independent accountants) incurred in
connection with this Agreement and the Transactions.
 
Section 10.9          Publicity.  The Parties hereby agree that except as may be
required to comply with the requirements of applicable Law (including the rules
and regulations of the Securities and Exchange Commission) or the rules and
regulations of any national securities exchange or automated quotation system
sponsored by a registered national securities association upon which the
securities of one of the Parties or its Affiliates is listed (in either case the
disclosing Party shall prior to any proposed written disclosure, permit the
non-disclosing Party to review and to the extent practicable comment on such
proposed disclosure), no press release or similar public announcement or
communication will be made or caused to be made concerning the execution or
performance of this Agreement unless specifically approved in advance by all
Parties.
 
Section 10.10        No Third Party Beneficiaries.  Except for the Parties’
respective Affiliates, nothing in this Agreement is intended to or will confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
 
Section 10.11       Waiver of Jury Trial.  Each Party hereby waives to the
fullest extent permitted by applicable law any right it may have to a trial by
jury in respect of any action, suit or Proceeding arising out of or relating to
this Agreement.
 
[Remainder of page intentionally left blank]
 
32

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers all as of the date first
written above.




 
SPRINTCOM, INC.
       
By:
/s/ Tarek A. Rabbiati  
Name:   Tarek A. Robbiati
 
Title:     Chief Financial Officer
       
SHENANDOAH PERSONAL COMMUNICATIONS, LLC
       
By:
/s/ Christopher E. French  
Name:   Christopher E. French
 
Title:     President and Chief Executive Officer

 
 
[Signature Page to Amended and Restated Master Agreement]

--------------------------------------------------------------------------------